DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21, 23-24, and 26-33.

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive. Claim 1 is amended to contain:
“the separation layer has a surface energy of 30 to 70 mN/m after it is peeled from the carrier substrate”.
On page 12, Applicant states: “contrary to the Office’s assertion, Hubert does not teach the claimed technical features of the surface energy of the separation layer, which ranges from 30 mN/m to 70 mN/m to provide stable adhesion with the carrier substrate during the process of forming a film touch sensor, and then allows easy separation after the process of forming the film touch, even without any additional means for helping the adhesion with the carrier substrate or the separation from the carrier substrate”.
The Examiner respectfully disagrees with Applicant’s statement for two reasons:
Applicant’s statement of the claimed technical features includes a significant portion of the specification in addition to the actual claim language, which is prohibited by MPEP 2111.01. The claimed technical features are: “the separation layer of the claimed film touch sensor has a surface energy of 30 to 70 mN/m after it is peeled from the carrier substrate”.  The disclosed but unclaimed technical features include: “thereby providing stable adhesion with the carrier substrate during the process of forming a film touch sensor, and then allows easy separation without breakage of the film touch sensor or without curl generation when it is separated from the carrier substrate after the process of forming the film touch sensor, even without any additional layer or means for helping the adhesion with the carrier substrate or the separation from the carrier substrate”. 
Applicant asserts Hubert does not teach: “The separation layer should maintain stable adhesion with the carrier substrate until it is separated from the carrier substrate and then should be easily separated without breakage of the film touch sensor or without curl generation” because [0058] of Hubert states “ … The peelable layer is generally made of a material which will not easily adhere to the substrate, or one that after a surface treatment does not easily adhere to the substrate”.
Applicant’s unclaimed technical feature, the separation layer should maintain stable adhesion with the carrier substrate, does not prevent the use of the separation (peelable) layer taught by Hubert, made of a material which will not easily adhere to the substrate. Simply because Hubert’s material does not easily adhere to a substrate does not prevent Hubert’s material from maintaining stable adhesion to the substrate.
In addition, the claimed technical feature is “the separation layer has a surface energy of 30 to 70 mN/m after it is peeled from the carrier substrate”. The adherence of the separation layer to the substrate is not a claimed technical feature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a Claimed invention may not be obtained, notwithstanding that the Claimed invention is not identically disclosed as set forth in section 102, if the differences between the Claimed invention and the prior art are such that the Claimed invention as a whole would have been obvious before the effective filing date of the Claimed invention to a person having ordinary skill in the art to which the Claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the Claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the Claims the examiner presumes that the subject matter of the various Claims was commonly owned as of the effective filing date of the Claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each Claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10-17, 19-21, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 2016/0048229) in view of Park (WO 2014129852) and Hubert (US 2007/0134459). All reference is to Chi unless indicate otherwise.

Regarding Claim 1 (Currently Amended), Chi teaches a film touch sensor, comprising:
a separation layer [fig. 18A @11];
an electrode pattern layer formed on the separation layer [fig. 14 @212] and comprising 
a sensing electrode [fig. 1 @2121; ¶0085, “in some embodiments, the first patterned conductive layer 212 includes a plurality of first sensing elements 2121] and 
a pad electrode [fig. 14 @ 2151] formed at one end of the sensing electrode [fig. 14 illustrates 2151 formed at one end of 212 which ¶0085 teaches comprises sensing electrode 2121],
an insulation layer [fig. 14 @215] on the electrode pattern layer [fig. 14 @212]; and
a pad pattern layer [fig. 14 @213] formed on the pad electrode [fig. 14 @2151]; wherein 
the pad electrode [fig. 14 @2151]  electrically connects with an external controller [¶0059, “…  The first wire layer 213 is electrically connected with the first sensing elements 2121 so as to transmit the touch signal generated by the first sensing elements 2121 to an outside controller”] through the pad pattern layer [fig. 14 @213];
the separation layer  [fig. 18A @11] is formed on a carrier substrate [fig. 18A @Z1] and then separated therefrom [¶0101, “in consideration of that the flexible substrate 11 needs to be more easily removed from the first carrying plate Z1, the first adhesive layer G1 is disposed around the first carrying plate Z1, and for example, in a peripheral region N of the first carrying plate Z1. Accordingly, the connection between the flexible substrate 11 and the first carrying plate Z1 in the peripheral region N is stronger while the connection between the flexible substrate 11 and the first carrying plate Z1 without the peripheral region N (such as the inner region M) is relatively weaker, which can ensure the flexible substrate 11 is securely attached to the first carrying plate Z1 in the subsequent process and also is easily removed from the first carrying plate Z1 when the removal is needed”]
Chi does not teach the external controller is a circuit board and the pad electrode and the pad pattern layer are disposed at a location where the circuit board is attached; and the separation layer has a surface energy of 30 to 70 mN/m after it is peeled from the carrier substrate
Park teaches an external controller is a circuit board [¶116 teaches an external circuit board is mounted on the bottom of fig. 16 @120 and connected to fig. 16 @122 and 142’] and 
a pad electrode [fig. 16 @portion of first electrode 130 overlain by 160] and a pad pattern layer [fig. 16 @160] are disposed at a location where the circuit board is attached [fig. 16 @160 and portion of 130 overlaid by 160 are disposed at fig. 16 @122 which ¶116 teaches is the location an external circuit board is attached]
Before the application was filed it would have been obvious to one of ordinary skill in the art to modify the film touch sensor taught by Chi by connecting an external circuit board to a pad pattern layer, as taught by Park, in order to connect the sensor control circuitry without increasing the length or width of the touch sensor
Chi in view of Park does not teach the separation layer has a surface energy of 30 to 70 mN/m after it is peeled from the carrier substrate
Hubert teaches a separation layer [¶0075; fig. 5 @162 (peelable layer)] has a surface energy 50 mN/m or less [¶0102 teaches a release layer having a surface energy of 50 mN/m or less;                         
                            ¶
                        
                    0085 teaches release and peelable layers are synonymous]; after [¶0088 discloses a treatment to fig. 9 @332 before peeling that changes surface energy, ¶0102 is construed as the desired surface energy of a peelable layer which is achieved after treatment and before peeling.  The peelable layer surface energy does not change as a result of the peeling action] it is peeled from the carrier substrate [fig. 9 @332]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a separation layer with a surface energy of 50 mN/m or less, as taught by Hubert into the sensor taught by Chi in view of Park, in order to ensure a facile transfer of the thin conductive layer (Hubert: ¶0102)
Chi in view of Park and Hubert does not teach the separation layer has a surface energy of 30-70 mN/m
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.
The claimed range of 30 to 70 mN/m overlaps the prior art range of < 50 mN/m.
Before the application was filed it would have been obvious to one of ordinary skill in the art how to incorporate a separation layer with a surface energy of 30-70 mN/m into the sensor taught by Chi in view of Park and Hubert.

Regarding Claim 2, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein 
the insulation layer [fig. 13 @215] is formed on the sensing electrode [fig. 13 @212] so that the pad pattern layer [fig. 13 @213] is exposed.

Regarding Claim 3, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, which further comprises 
a protective layer [fig. 4 @211] formed between [¶0084 teaches conductive layer 212 formed on protective layer 211, fig. 3 teaches protective layer 211 formed on separation layer 11] the separation layer [fig. 4 @11] and the electrode pattern layer [fig. 4 @212].

Regarding Claim 4, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 3, wherein 
a difference [the same material taught by ¶0083 is construed as having the same elasticity modulus; ¶0083, “the second insulating layer 215 … of some embodiments have the same material, corresponding structure variation and forming method as the first insulating layer 211”] between elasticity modulus [construed as Young’s modulus] at 25 C of the protective layer [fig. 13 @211] and that of the insulation layer [fig. 13 @215] is 300 MPa or less [the same materials having the same elasticity modulus will have a difference of 0 MPa].

Regarding Claim 5, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 3, wherein 
a difference [the same material taught by ¶0083 is construed as having the same elasticity modulus; ¶0083, “the second insulating layer 215 … of some embodiments have the same material, corresponding structure variation and forming method as the first insulating layer 211”] between elasticity modulus [construed as Young’s modulus] at 25 C of the protective layer [fig. 13 @211] and that of the insulation layer [fig. 13 @215] is 100 MPa or less [the same materials having the same elasticity modulus will have a difference of 0 MPa].

Regarding Claim 7, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein 
the insulation layer [fig. 13 @215] is formed from at least one material selected from the group consisting of a curable prepolymer, a curable polymer, and a plastic polymer [¶0071 teaches the insulating material is formed from acrylic and silicone, acrylic is a plastic polymer].

Regarding Claim 10, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein
the insulation layer [fig. 13 @215] is an adhesive layer [¶0084, “the second insulating layer 215 is directly attached to the first patterned conductive layer 212 due to its own hot pressing adhesion property without drawing support from other adhesive mediums].

Regarding Claim 11, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 10, wherein
the adhesive layer [fig. 13 @215] comprises at least one material selected from the group consisting of polyesters, poly ethers, polyurethanes, epoxies, silicones and acrylics [¶0071 teaches the insulating material is formed from silicone, or acrylic silicone].

Regarding Claim 12, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, which further comprises 
a base film [fig. 13 @214] formed [¶0084, “the second patterned conductive layer 216 formed on the second insulating layer 215 and the protection layer 214 disposed on the second patterned conductive layer 216”] on the insulation layer [fig. 13 @215].

Regarding Claim 13, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 12, which further comprises 
an adhesive layer [¶0084 discloses insulating layer 215 is a pressure sensitive adhesive, the two adhered surfaces form an adhesive layer where they are adhesively attached] is formed between the insulation layer [fig. 13 @215] and the base film [fig. 13 @214].

Regarding Claim 14, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 13, wherein 
the adhesive layer is formed from a pressure-sensitive adhesive (PSA) or an adhesive [¶0084 discloses the adhesion layer between fig. 213 @(214 and 215) is formed by a pressure sensitive adhesive].

Regarding Claim 15, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 12, wherein 
the base film [fig. 13 @214] is any one selected from the group consisting of a polarizing plate, an isotropic film, a retardation film and a protective film [¶0060 discloses 214 is a protection layer].

Regarding Claim 16, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein 
the electrode pattern layer [fig. 14 @212] is a transparent conductive layer [¶0064, “first patterned conductive layer 212 is nano silver plasma, which has good conductivity, extensibility and high transmittance”].

Regarding Claim 17, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 16, wherein 
the transparent conductive layer [fig. 13 @21] is formed from at least one selected from the group consisting of a metal, a metal nanowire, a metal oxide, carbon nanotube, graphene, a conductive polymer [¶0019 teaches a conductive polymer], and a conductive ink.

Regarding Claim 19, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein
the electrode pattern layer [fig. 13 @21] consists of two or more conductive layers [fig. 13 @212 and 216].

Regarding Claim 20, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein 
the electrode pattern layer [fig. 13 @21] comprises at least one electrode pattern layer [fig. 13 @212] formed from a metal [¶0064 discloses 212 is a nano metal] or a metal oxide.

Regarding Claim 21, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 19, wherein the electrode pattern layer [fig. 14 @21] is 
a laminate of a first electrode layer [fig. 14@216] formed from a metal oxide [Park: ¶21 teaches the patterned electrode layer may be formed of indium zinc oxide (ITO)] and 
a second electrode layer [fig. 14 @212] formed from a metal nanowire or a metal [¶0064 discloses 212 is a nano metal].

Regarding Claim 27 (Currently Amended), Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein 
the carrier substrate [fig. 18A @Z1] is made of a glass [¶0100 teaches Z1 is a glass substrate].

Regarding Claim 28, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein 
the separation layer [fig. 14 @11] is made of an organic polymer [¶0015 teaches flexible substrate 11 is made of polymethyl methacrylate ( PMMA )].

Regarding Claim 29,  Chi in view of Park and Hubert teaches the film touch sensor according to Claim 28, wherein
the organic polymer comprises at least one selected from the group consisting of polyimide, polyvinyl alcohol, polyamic acid, polyamide, polyethylene, polystyrene, polynorbomene, phenylmaleimide copolymer, polyazobenzene, polyphenylenephthalamide, polyester, polymethyl methacrylate, polyarylate, cinnamate polymer, coumarin polymer, phthalimidine polymer, chalcone polymer and aromatic acetylene polymer [¶0015 teaches flexible substrate 11 is made of polymethyl methacrylate ( PMMA )].

Regarding Claim 30, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, 
Chi in view of Park and Hubert does not teach the separation layer has a thickness of 10 to 1000 nm
Chi further teaches the separation layer [fig. 14 @11] has a thickness of 100 to 15000 nm with a preferred range of 2000 to 5000 nm [¶0061]
Chi teaches a thickness range that overlaps the claimed range and MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.  
The claimed range of 10 to 1000 nm overlaps prior art range of 100 to 15000 nm.
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a separation layer between 100 to 1000 nm thick, as further taught by Chi, into the sensor taught by Chi in view of Park and Hubert, in order to provide a substrate thin enough to be flexible and thick enough to have good optical characteristics (Chi: ¶0061). 

Regarding Claim 31, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1,
Chi in view of Park and Hubert does not teach the separation layer has a thickness of 50 to 500 nm.
Chi further teaches the separation layer has a thickness of 100 to 15000 nm with a preferred range of 2000 to 5000 nm [¶0061]
Chi teaches a thickness range that overlaps the claimed range and MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.  
The claimed range of 50 to 500 nm overlaps prior art range of 100 to 15000 nm.
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a separation layer from 100 to 500 nm thick, as further taught by Chi, into the sensor taught by Chi in view of Park and Hubert, in order to provide a substrate thin enough to be flexible and thick enough to have good optical characteristics (Chi: ¶0061). 

Regarding Claim 32, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein
the pad pattern layer [Park: fig. 7 @132 and 160] is formed from at least one selected from the group consisting of a metal [Park: ¶86 teaches 160 is formed from a metal thin film], a metal nanowire, a metal oxide, carbon nanotube, graphene, a conductive polymer and a conductive ink.

Regarding Claim 33, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein 
the pad pattern layer [Park: fig. 7 @132 and 160] consists of two or more conductive layers [Park: ¶83 teaches 132 is conductive and ¶86 teaches 160 is conductive].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Hubert and Han (US 2013/0335344). All reference is to Chi unless indicated otherwise.

Regarding Claim 6, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein 
the insulation layer [fig. 12 @215] is formed to cover the sensing electrode [fig. 12 @212] of the electrode pattern layer [fig. 12 @21] and 
the insulation layer is planar [fig. 12 illustrates] on the opposite surface of the surface in contact with the sensing electrode [fig. 12 @215 upper surface]
Chi in view of Park and Hubert does not teach the insulation layer upper surface is planarized
Han teaches an insulation layer upper surface [fig. 2 @129] is planarized [¶0062, “the insulation layer 129 may have a substantially level surface by a chemical mechanical polishing (CMP) process”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to planarize the upper surface of the insulation layer, as taught by Han, into the film touch sensor taught by Chi in view of Park and Hubert, in order to form a smooth flat base for application of the next layer of the laminate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Hubert and Ullmann (US 2015/0257265). All reference is to Chi unless indicated otherwise.

Regarding Claim 8, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1
Chi in view of Park and Hubert does not teach the insulation layer is formed from a varnish-type material being capable of filming
Ullmann teaches an insulation layer formed from a varnish type material being capable of filming [Claim 4, “film in which the electrically insulating material is provided in the form of a varnish”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a varnish-type material as an insulation layer, as taught by Ullman, into the film touch sensor taught by Chi in view of Park and Hubert in order to ensure the insulation layer has a particular good cohesion between layers (Ullmann: ¶0016).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Hubert, Ullmann, and Usuki (US 4,342,814). All reference is to Chi unless indicated otherwise.

Regarding Claim 9, Chi in view of Park, Hubert and Ullmann teaches the film touch sensor according to Claim 8
Chi in view of Park, Hubert and Ullmann does not teach the varnish-type material comprises at least one selected from the group consisting of polysilicon, polyimide and polyurethane materials
Usuki teaches a varnish-type material comprises at least one selected from the group consisting of poly, polyimide and polyurethane materials [col. 18 lines 3-20 teach a heat resistant insulation comprised of a polyurethane varnish]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a polyurethane based varnish, as taught by Usuki, into the insulation layer, taught by Chi in view of Park, Hubert and Ullmann, in order to seal the insulation with a material  having adequate flexibility and abrasion resistance to protect underlying material (Usuki: col. 6 lines 14-45).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Hubert and Ko (US 2015/0050758). All reference is to Chi unless indicated otherwise.

Regarding Claim 18, Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1
Chi in view of Park and Hubert does not teach the electrode pattern layer further comprises a bridge electrode
Ko teaches an electrode pattern layer [¶0097, “A plurality of touch sensor units 40 and a dummy pattern 33 are simultaneously formed on the flexible substrate 12”, ¶0100, “Referring to FIGS. 12 and 13, the touch sensor unit 40 may include connection patterns 43 electrically connecting the discontinuous second sensing patterns 42 to each other”] further comprises a bridge electrode [fig. 12B @43]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of bridge electrode to bridge disconnected sensing elements, as taught by Ko, into the film touch sensor taught by Chi in view of Park and Hubert, in order to form a matrix of touch sensors in a single layer. 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Hubert and Jeong (US 2015/0210048).

Regarding Claim 23 (Currently Amended), Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1 
Chi in view of Park and Hubert does not teach the separation layer has a peeling strength of 1N/25 mm or less when it is separated from the carrier substrate
Jeong teaches a separation layer [fig. 3b @30] has a peeling strength [Table 2 and ¶0088 disclose peel strength of 0.016 N/cm for polymide resin cured at 300º C] of 1N/25 mm [0.4 N/cm] or less when it is separated from a carrier substrate [fig. 3b @10]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the separation layer, taught by Jeong, into the sensor taught by Chi in view of Park and Hubert, in order to utilize a separation layer that adheres properly to the carrier substrate and is easily removable when separation from the carrier is desired.

Regarding Claim 24 (Currently Amended), Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1 
Chi in view of Park and Hubert does not teach the separation layer has a peeling strength of .1N/25 mm or less when it is separated from the carrier substrate
Jeong teaches a separation layer [fig. 3b @30] has a peeling strength [Table 2 and ¶0088 disclose peel strength of 0.016 N/cm for polymide resin cured at 300º C] of 0.1N/25 mm [0.04 N/cm] or less when it is separated from a carrier substrate [fig. 3b @10]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the separation layer, taught by Jeong, into the sensor taught by Chi in view of Park and Herbert, in order to produce a separation layer that adheres properly to the carrier substrate and is easily removable when separation from the carrier is desired.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Hubert, and Vissing (US 2010/0173167).

Regarding Claim 26 (Currently Amended), Chi in view of Park and Hubert teaches the film touch sensor according to Claim 1, wherein
the separation layer [Hubert: ¶0075; fig. 5 @162 (peelable layer)] has a surface energy 50 mN/m or less [¶0102 teaches a release layer having a surface energy of 50 mN/m or less;                         
                            ¶
                        
                    0085 teaches release and peelable layers are synonymous]
Chi in view of Park and Hubert does not teach the carrier substrate has a surface energy of 60 mN/m or greater
Vissing teaches a carrier substrate has a surface energy of 60 mN/m or greater [¶0272, “In order to implement thin, uniform liquid layers, it is necessary for the precursor used to spread on the surface.  In order to meet this condition, the person skilled in the art can, for example, determine the solid body surface tension of the substrate (the surface to be coated) and if appropriate increase it by way of an activation process.  Irrespective of the material to be coated, a solid body surface tension more preferably above 60 mN/m”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a carrier substrate with a surface energy of 60 mN/m or greater, as taught by Vissing, into the sensor taught by Chi in view of Park and Hubert in order to implement thin uniform liquid layers upon the carrier substrate (Vissing: ¶0272).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694